Citation Nr: 1737118	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  14-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from November 1950 to November 1952.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted an increased 70 percent disability rating for the Veteran's PTSD and denied entitlement to a TDIU.  This appeal was remanded in July 2015 and again in June 2016 for additional claim development and has now been returned to the Board for further adjudication.

The Veteran testified at a videoconference hearing in May 2015 before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file.

As a preliminary matter the Board must address some procedural issues with regard to the Veteran's TDIU appeal.  Although the Veteran was initially denied entitlement to a TDIU in the January 2014 rating decision that is the subject of this appeal, the claims file contains an August 2014 rating decision narrative and code sheet granting entitlement to a TDIU; however, there is no indication that the Veteran was ever notified of this award, no indication that he has been receiving compensation for this award, and the RO proceeded to readjudicate that matter and certify the issue to the Board for appellate review.  Thus, although the August 2014 rating decision is signed, it is unclear whether it became final.  As such, the Board will proceed to adjudicate entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The Veteran's PTSD at worst is manifested by: (1) recurrent or distressing recollections and dreams of the traumatic events; (2) acting or feeling as if the traumatic event is recurring; (3) physiological reactivity or exposure to internal or external cure that symbolize or resemble an aspect of the traumatic event; (4) thought and activity avoidance: (5) a sense of foreshortened future: (6) irritability or outbursts of anger; (7) difficulty concentrating; (7) exaggerated startle response; (8) depressed mood; (9) anxiety; (10) chronic sleep impairment: (11) mild memory loss: (12) difficulty in adapting to stressful circumstances, including work or in a work-like setting; (13) difficulty in establishing and maintaining effective work and social relationships; (14) markedly diminished interest or participation in significant activities; and (15) hypervigilance.

2.  Resolving doubt in favor of the Veteran, and with due consideration for his education and vocational experience, the Veteran's service-connected disabilities preclude him from securing substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 70 percent for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2016).

2.  The Veteran meets the schedular criteria for a TDIU, and his service-connected disabilities preclude him from securing substantially gainful employment.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  With regard to the duty to notify, the Board notes that prior to initial adjudication, an April 2013 letter satisfied VA's duty to notify the Veteran of the elements of his claims on appeal.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's relevant service and post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claims.

A review of the record reveals that this claim was most recently remanded in June 2016 for additional development to include scheduling the Veteran for a more current VA PTSD examination; however, this examination was cancelled on the date of the scheduled examination, after it was noted that the Veteran had been sent an examination letter as well as several follow up phone calls, including a phone call on the date of the examination and failed to appear.  Although the Veteran was informed of this examination cancellation in the March 2017 Supplemental Statement of the Case (SSOC), he did not submit good cause for his failure to appear, and in an August 2017 brief, the Veteran's representative implied that a VA examination was not requested by the Board's June 2016 remand decision.  

Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655 (a).  The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, although in an April 2016 brief the Veteran's representative raised the issue that the Veteran's VA examinations of record were completed prior to the death of the Veteran's and suggested that the Veteran's symptoms had worsened since that time, as the Veteran has not provided good cause for his failure to appear for his scheduled examination, the Board will proceed to adjudicate his appeal on the basis of the present record.

The record reflects that the Veteran was previously provided VA examinations in May 2013 and April 2014.  After a review of each of the aforementioned examination reports the Board finds that collectively, these examinations were based on a thorough review of the claims file, include an in-person examination, a detailed medical history, and provide a thorough assessment of the Veteran's current symptoms in accordance with the relevant diagnostic guidance then in effect.  Accordingly, the Board finds that the aforementioned VA examination reports collectively provide an adequate basis on which to adjudicate the Veteran's claims.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As the foregoing applies to this case, this claim was previously remanded for additional claim development as described above; this development include the procurement of outstanding treatment records, scheduling the Veteran for a VA examination, and readjudicating the matters on appeal.  As reflected in the above discussion of VA's duty to assist, the Board finds that there has been substantial compliance with all prior remand directives.  

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in May 2015.  The May 2015 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Entitlement to an Increased Rating for PTSD

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See generally Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The Veteran's PTSD is currently evaluated as 70 percent disabling for part of the appeal period pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent rating is warranted when there is evidence of occupational and social impairment, "with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as": (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; (5) impaired impulse control, such as unprovoked irritability with periods of violence; (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances, including work or a work like setting; (9) and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is evidence of total occupational and social impairment "due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.  A 100 percent rating is warranted when there is evidence of "total occupational and social impairment due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.  

The Board notes that the current version of 38 C.F.R. § 4.125 (2016), utilizes the Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) to diagnose and assess mental health disorders.  However, previously, including at the time the Veteran's claim was filed and VA examinations procured, VA utilized the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  Accordingly, diagnoses made in VA examinations and VA mental health treatment records often include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score consistent with the DSM-IV.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental-health illness, with higher scores reflecting a greater degree of psychological, social and occupational functioning than lower scores.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV). An examiner's classification of the level of psychiatric impairment through assignment of a GAF score or otherwise, must be considered, but is not in and of itself determinative of the rating level to be assigned to the mental health disorder at issue. VAOPGCPREC 10-95.  Therefore, the extent that the Veteran has been assigned a GAF, the Board will consider this evidence.

A summary of the most relevant evidence is as follows.  As discussed above, the Veteran provided testimony at a May 2015 Board hearing.  The Veteran indicated that he had been married to his wife for over 50 years.  He reported that his brother had committed suicide, a fact he had share with almost no one.  Passive suicidal ideation with his physical disabilities discussed, including his diminishing eyesight.  He explained that he had nightmares that were sometimes triggered or worsened by current events in the news.  He explained that he had been forced to retire because his sister passed away and his mother was legally blind.  He retired to take care of his mother along with his brothers, and he had to raise his grandchild because his adult son was into drugs and gambling, and split up with the mother of his child.  He explained that he was not sure why he never went back to work other than he could not find an interest to do so.  He reported that his marriage with his wife had encountered some ups and downs over the course of the years due to stress.  He reported starting to attend various types of group therapy and wellness programs through the Errera Community Care Center, which he described as a VA facility.  

As for educational history, the Veteran explained that he had attended a technical high school and that he finished a year and a half of college.  He indicated past work experience including fixing VCRs and telescopes.  Prior VA examinations of record indicate that the Veteran used to make models.  The Veteran indicated some history of technical training including engineering and model making.  He provided a work history of model making for a corporation from 1974 to 1990.  The Veteran served with a combat engineering battalion during service and was noted to have completed an eight week blacksmith course while on active duty.  His military occupational specialty (MOS) was toolmaker.

An August 2012 VA mental health note indicates that the Veteran appeared mildly irritable and was preoccupied with multiple medical complaints.  He was noted to have a poor track record with reliably taking his antidepressants, and weight loss and dehydration were noted to be prominent issues.  A September 2012 treatment note indicates that the Veteran was overdue to fill his psychiatric medications but insisted he was taking them as prescribed.  It was noted that he appeared in good spirits at that appointment.  A previous July 2012 mental health record noted that the Veteran was deliberately not taking his medications as a form of self-destructive behavior, and a GAF score of 45 was assigned at that time.

In March 2013 the Veteran reported that he had torn his meniscus and fractured his leg following a fall in his home, and was feeling discouraged about his medical issues because he had been going to the senior center several time a week before his fall to use the gym.  The Veteran was reminded that he needed to make sure he ate regular meals and drank enough fluids, as that had been an issue in the past.  It was observed that the Veteran had gotten noticeably more depressed with weight loss in the past.  The Veteran did not endorse any suicidal or homicidal ideation at that time.  

In May 2013 the Veteran complained of increased depression and poor appetite, and was very upset about his knee issues.  At this time he admitted that he was not taking his antidepressants as described.  He expressed reluctance at the suggestion of going to the senior center.  In November 2013 the Veteran reported that he was inactive at home and that this worsened his chronic intrusive thoughts.  It was noted that his appetite remained poor, and he expressed a lack of interest in going to the senior center in his town, but expressed a lot of interest in another community day program suggested to him.  In December 2013 the Veteran was noted to have chronic dysthymia and intrusive thoughts with a GAF score of 48.  The Veteran reported dealing with the losses or many friends with whom he used to have contact.

2014-2017 VA treatment records indicate that the Veteran had continuously participated in PTSD and wellness group therapy and an illness management and recovery group and a positively silvers group; a November 2015 treatment record noted that he was attentive during these group sessions, but with limited participation.  However, other group treatment records note that the Veteran was an active participant when called upon.  A February 2015 wellness group progress note indicates that no evidence of suicidal or aggressive ideation, intent or plan was noted, and that the Veteran was provided with memory improvement strategies.

In May 2015 the Veteran reported that he was doing "okay."  He denied suicidal or homicidal ideation, and reported that he tried to help out around the house but mostly watched sports on television or listened to sports radio.  He was noted to be fully alert and oriented, polite, and appropriate.  The Veteran reported continued use of his lawn tractor, and the nurse practitioner suggested books on tape, since the Veteran did not read anymore.  The Veteran reported frustration with his low vision and aches and pains from arthritis.  The Veteran denied severe depression and difficulties with sleep.  In October 2015 the Veteran was noted to be more depressed following the death of his wife in July 2015.  At this time he denied suicidal or homicidal ideation, psychosis, or major cognitive impairment and expressed interest in psychiatric treatment.  In November 2015 the Veteran visited a blind rehabilitation outpatient specialist who provided training on how to use his radio, noting that the Veteran used music as therapy for PTSD.   

A March 2016 Mental health notes that the Veteran has been attending a day program five days a week and that reported he was handling the loss of wife well at this point, and that his granddaughter still lived with him, with his son visiting him on the weekends.  He also reported spending time playing with his cat and dog.  He denied deep depression or severe insomnia, and it was noted that there did not currently appear to be any indication for psychiatric medication at that time.  A July 2016 VA treatment record indicates that the Veteran had chronic symptoms that included intrusive thoughts, depression, chronic anxiety, very low frustration tolerance, occasional passive suicidal ideation, nightmares, hyperarousal, cognitive impairment and that he is easily overwhelmed.  The Veteran reported that he had been attending the day program at the Errera Community Care Center five days a week and that he now depended on it to provide him structure and contact with other people, without which, he would feel lost.  Overall GAF scores as reflected by the Veteran's 2012-2017 VA treatment records range from a low of 40 to a high of 48; this score is consistent with more severe symptoms.

As for relevant VA examinations of record, the Board notes that two VA examination reports are available.  The first VA examination was provided in May 2013.  As noted by the examiner at that time, the Veteran was living with his wife of 57 years and their daughter (technically their granddaughter whom they adopted as an infant).  The Veteran reported being estranged from his granddaughter's father but was close to his other son who lived in the same state; he denied problems in his relationships.  The examiner noted that prior to the Veteran's knee injury in January 2013 the Veteran had been visiting a senior center to utilize the gym, but that he enjoyed talking to others while there.  The Veteran reported that since his injury he had been unable to engage in many activities and had been increasingly socially isolated outside of medical appointments, and also reported that his wife and granddaughter helped manage his medications and finances.

The examiner noted that the Veteran had been hospitalized three times between May 2012 and July 2012 for medical reasons.  During his July 2012 hospital admission, the Veteran verbalized suicidal ideation to the consulting psychiatrist.  Psychiatrist and staff considered transferring him to the psychiatric inpatient unit, but did not due to his later statements refuting feeling suicidal.  The examiner noted that the Veteran's food intake and appetite had been of ongoing concern.

The Veteran reported periodic nightmares and intrusive memories which varied in frequency depending on triggers (such as someone discussing war or exposure to TV news). He also reported attempts to avoiding thinking and talking about the military, ongoing anxiety being easily startled and anxiety in public, but denied difficulty falling to sleep, although due to getting up frequently to use the restroom at night, the Veteran reported daytime fatigue. The Veteran also reported feelings of irritation and frustration due to his lack of appetite and limitations associated with his knee injury. The Veteran expressed worry and regret about his injury and delay in seeking treatment. He denied emotional numbing or feeling emotionally detached from his wife and daughter. The Veteran reported depressed mood most days, and the examiner noted that it was unclear if his decreased appetite was secondary to depression or related to medical issues. The Veteran denied anhedonia and expressed that he enjoyed playing with his dog and seeing his grandchildren.  He also denied current or recent suicidal ideation.

Symptoms noted by the May 2013 VA examiner include: (1) recurrent or distressing recollections and dreams of the traumatic events; (2) acting or feeling as if the traumatic event is recurring; (3) physiological reactivity or exposure to internal or external cure that symbolize or resemble an aspect of the traumatic event; (4) thought and activity avoidance: (5) a sense of foreshortened future: (6) irritability or outbursts of anger; (7) difficulty concentrating; (7) exaggerated startle response; (8) depressed mood; (9) anxiety; (10) chronic sleep impairment: (11) mild memory loss: (12) difficulty in adapting to stressful circumstances, including work or in a work-like setting; and (13) difficulty in establishing and maintaining effective work and social relationships.  The examiner's overall assessment was that the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The examiner assigned a GAF score of 45.

A second VA examination was conducted in April 2014.  The Veteran reported that he spent much of time at home unless family members visited and/or took him out, however, as noted by the examiner the Veteran had several medical and age related conditions which limited him physically.  The examiner noted that the Veteran had finally started attending a group day program two days a week to increase his socialization. The examiner observed that the Veteran continued to endorse symptoms of PTSD and depression of a severity similar to his previous VA examination.  The Veteran reported recurring nightmares at night and intrusive memories while awake that could be triggered by things such as Memorial Day or other military related stimuli.  The examiner noted that the Veteran appeared to have become more isolated and that this was influenced by his mood, avoidance of PTSD triggers, and medical issues.  The Veteran discussed how much physical effort it now took to get out of bed and get dressed, and expressed that he was uncomfortable in public and had less interest in interacting with those outside his immediate family.  The Veteran reported sleep was disturbed by nightmares or being startled, and that he felt easily stressed and anxious.  The Veteran also indicated that he mourned the fact that he had outlived many of his friends and recently lost his brother who had served in World War II, as well as in Korea and Vietnam.

The examiner separately observed that the Veteran was well groomed and cooperative, that his thought process was logical and goal-directed, that he denied suicidal or homicidal ideation, and exhibited good insight and judgment.  The examiner indicated that the Veteran's isolation and limited activity appeared to be caused by both his psychiatric symptoms as well as his medical conditions associated with aging.  The examiner explained that the Veteran's PTSD symptoms may decrease his ability to attend work consistently and cope with typical stress without becoming overwhelmed, but that the severity of his PTSD symptoms were unlikely to severely limit his ability to work in isolation.  However, he did not specify what type of employment might allow the Veteran to work in insolation, as based on the Veteran's occupational and education history.  

Symptoms observed included: (1) recurrent dreams; (2) intense prolonged psychological distress at exposure to internal or external cues; (3) avoidance of thoughts and feeling associated with traumatic event; (4) markedly diminished interest or participation in significant activities; (5) feelings of detachment or estrangement from others; (6)hypervigilance; (7) exaggerated startle response; (8) chronic sleep impairment; (8) depressed mood; (9) anxiety; (10) mild memory loss; (11) difficulty in establishing and maintain effective work and social relationships; and (12) difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner's overall assessment remained that the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The examiner did not specifically assign a GAF score, but explained that the VA examination was conducted as a "review" examination, and that it would focus on updated symptoms and functioning since 2013.

Applying the applicable legal framework to the facts of this case as described above, the Board finds that the criteria for entitlement to a 100 percent schedular rating for service-connected PTSD have not been met.  In this regard the Board notes that the 100 percent rating requires total occupational and social impairment, and the Veteran's social impairment is not total, as evidence by his relationship with his wife of over 50 years prior to her passing away, his granddaughter, and his son.  Additionally, as to the later part of the appeal period, the Veteran appears to have benefited greatly from the day program groups in which he participates.  Although the Board acknowledges that the Veteran certainly exhibits social impairment, the overall evidence, based on the Veteran's ability to regularly participate in a day program five days a week, and his familial relationships with his son and adult granddaughter, is that his social impairment is less than total.  Moreover, the Veteran's symptoms, including passive and occasional suicidal ideation, sleep impairment, difficulty adapting to stressful circumstances, decreased independent functioning, and other symptoms are immediately contemplated by the 70 percent rating criteria.  As such, an award of entitlement to a rating in excess of 70 percent is not warranted here.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2016).

III. Entitlement to a TDIU

Total disability ratings for compensation may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Because the Veteran is service-connected for PTSD and this condition is rated as 70 percent disabling, the Veteran meets the schedular criteria.  The Board notes that the Veteran is also rated 10 percent for bilateral hearing loss and 10 percent for bilateral tinnitus.
The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).
Applying the foregoing to this case, the Board finds that, after considering the Veteran's employment and education history, the Veteran's service-connected PTSD renders him unemployable.  In this regard, the Board observes the following relevant evidence.  When the Veteran was initially service-connected for PTSD in 2010, he was assigned a 30 percent rating, which was subsequently increased to a 50 percent rating in 2012, and then again to a 70 percent rating in January 2014, effective April 2013.  His overall symptoms appear to have increased over time, with some of the Veteran's increased symptoms correlating with personal loss and hardship, and the Veteran's increased physical limitations over time.  Moreover, the Veteran has been noted to engage in self-destructive behaviors such as not taking his medications, not having adequate food and fluid intake, and is also noted to have a past history of alcoholism related to his mental health issues.  In addition to this, the Veteran did not complete post-secondary education, has not worked in over 20 years, and struggles with social interaction outside of his immediate family.  Moreover, he has expressed that he would be lost without regular attendance at his day program five days a week.  Thus, although the Veteran's work history is positive for several years of experience as a model maker for a corporation, with some toolmaking and engineering experience in service, there is substantial evidence that his current PTSD symptoms and related treatment program would not permit him to engage in substantially gainful employment.  Moreover, the Board notes that the Veteran reported that he felt that his hearing issues caused additional occupational impairment.  As such, the Board finds that an award of entitlement to a TDIU for service-connected PTSD is warranted here.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


ORDER

Entitlement to a rating in excess of 70 percent for service-connected PTSD is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


